Citation Nr: 0503196	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  04-41 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for loss 
of the left testis.

3.  Entitlement to service connection for residuals of cold 
injury of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in January 2005.  The motion 
was granted that same month.


FINDINGS OF FACT

1.  By a May 1955 rating decision a previous denial of 
service connection for a left knee disorder was confirmed.  
The veteran was notified of the denial, but he did not 
appeal.  

2.  The evidence received since the May 1955 decision is new, 
but it does not raise a reasonable possibility of 
substantiating the underlying claim for service connection 
for a left knee disorder.

3.  The veteran was denied service connection for 
postoperative residuals of seminoma of the left testicle, to 
include a left orchiectomy, by way of a Board decision dated 
in March 1970.  

4.  The evidence received since the March 1970 decision is 
new, but it does not raise a reasonable possibility of 
substantiating the underlying claim for service connection 
for loss of the left testis.  

5.  The veteran does not have any residual of a cold injury 
of the feet related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a left knee 
disorder has not been received.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for loss of the 
left testis has not been received.  38 U.S.C.A. §§ 1110, 
5108, 7105; 38 C.F.R. § 3.156(a) (2004).

3.  The veteran does not have a cold injury disability of the 
feet that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran served on active duty from September 1951 to July 
1953.  The veteran served approximately one year and three 
months in Korea during the Korean War.  The veteran's DD 214 
does not reflect any awards signifying the veteran's 
participation in combat and he has not asserted any such 
service.  The veteran claims that his left testicle was 
removed in 1969 as a result of a problem that originated in 
service.  He further asserts that he incurred a left knee 
disorder while serving in Korea.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran originally submitted a claim for entitlement to 
service connection for a left knee disorder in July 1953.  
His claim was denied by the RO November 1953, with notice 
provided that same month.  The veteran failed to appeal and 
the decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2004).  The veteran's claim was again denied, by way of a 
confirmed rating decision that considered his service medical 
records (SMRs) in May 1955.  Notice was provided that same 
month.  Again, the veteran did not initiate an appeal.  As a 
result, the decision became final and this was the last final 
denial on any basis regarding the issue.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2004).

The veteran submitted a claim for service connection for 
residuals of a seminoma of the left testicle in January 1969.  
The veteran's claim was denied by the RO in July 1969.  The 
veteran appealed.  The Board denied the veteran's claim, to 
include the loss of the left testis, in March 1970.  As a 
result, the decision became final with respect to that issue.  
See 38 C.F.R. §§ 20.1100, 20.1104 (2004).

As a result, service connection for a left knee disorder, and 
loss of the left testis may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Left Knee Disorder

The evidence of record at the time of the May 1955 RO 
decision consisted of the veteran's claim for benefits, his 
SMRs, and the results of a November 1953 VA examination.

At the VA examination, the veteran gave a history of 
stiffness and soreness of the left knee while in Korea.  The 
veteran said that he experienced symptoms with his left knee 
in Korea for about two weeks but had not had a recurrence of 
the symptoms.  There was no evidence of any type of 
abnormality or impairment of the left knee found on 
examination.  X-rays of the left knee were interpreted as 
negative.

The RO denied the veteran's claim in November 1953.  The 
basis for the denial was that there was no evidence of a 
then-current left knee disorder.

The veteran's SMRs were associated with the claims file in 
May 1955.  The veteran's July 1953 separation examination was 
negative for any reports of a left knee problem by the 
veteran.  The examination report did not indicate any 
findings regarding the left knee.  

The RO issued a confirmed rating decision in May 1955.  
Notice of the rating action was provided that same month.  

Loss of the Left Testis

The veteran submitted a claim for service connection for 
removal of his left testicle due to a tumor in January 1969.  
The veteran alleged that the tumor was related to symptoms 
that he experienced in service.  

The veteran's SMRs were considered.  They showed that the 
veteran was evaluated for a possible hernia in January 1952.  
A surgical consult was obtained and no hernia was found.  The 
veteran did not report any problems relating to his testes at 
the time of his July 1953 separation physical examination.  
The veteran was noted to have an enlarged left inguinal ring 
with impulse on cough.

At the November 1953 VA examination the veteran said that he 
was told that he had a hernia in service.  There was no 
evidence of hernia found on examination.  There were no 
abnormalities of the testes noted on examination.

The veteran submitted a report of physical examination and/or 
summary of hospitalization that was completed by his personal 
physician, R. T. Rapp, M.D., and dated in December 1968.  The 
report indicated that the veteran was admitted to the 
hospital in May 1968 for the purpose of removal of a mass in 
the left testicle.  Pathology studies defined the mass as a 
seminoma of the left testicle.  

The veteran's spouse submitted a statement in February 1969 
wherein she said the veteran was found to have an enlarged 
left testicle in service.

The RO denied the veteran's claim in July 1969.  The basis 
for the denial was there was no evidence of record to show 
any relationship between the veteran's military service and 
the seminoma of the left testicle.

The veteran submitted a statement from a J. Sutherland, M.D., 
in October 1969.  Dr. Sutherland said that the veteran had a 
neoplastic tumor of the testis that was so advanced that it 
was difficult to say whether it was a seminoma or teratoma.  
He noted the veteran's course of treatment, to include a left 
orchiectomy, and said that he had not seen the veteran since 
May 1968.  He provided no opinion as to the etiology of the 
tumor.

The veteran also submitted a copy of an x-ray requisition and 
report from St. Mary Hospital in January 1969.  The x-ray 
results were for a chest x-ray, intravenous pyelogram and the 
colon.  There was no pertinent information in the report.

The veteran appealed the RO's decision.  In his substantive 
appeal, the veteran said that the enlarged left inguinal 
ring, noted at the time of his separation examination, was 
related to the tumor in his left testicle.

The Board issued a decision in March 1970 that affirmed the 
denial of service connection.  In denying the veteran's 
claim, the Board found that there was no evidence of a 
seminoma in service, at the time of the November 1953 VA 
examination, or to a compensable degree within one year after 
service.  The Board further found that there was no evidence 
of a nexus between the veteran's seminoma, the loss of his 
left testis, and his military service.

Claim to Reopen - Left Knee Disorder

The veteran submitted a request to reopen his claim for the 
loss of the left testis and a left knee disorder in June 
2004.  The evidence received since the May 1955 rating 
decision consists of the reports of hospitalization signed by 
Dr. Rapp in December 1968, statement from Dr. Sutherland, x-
ray reports dated in January 1969, statement from the 
veteran's spouse, dated in February 1969, operative report 
from Dr. Rapp, dated in February 1984, surgical tissue 
report, dated in February 1984, letters from the veteran's 
congressional representative, dated in 1999, statement from 
J. M., dated in July 2000, VA examination report, dated in 
March 2003, treatment record from Quincy Family Foot Care, 
dated in October 2003, VA treatment records for the period 
from January to July 2004, and statements from the veteran.  
The veteran also submitted duplicate copies of the November 
1953 VA examination report and duplicate copies of several 
SMR entries.  

The duplicate records were previously considered by the RO in 
the rating decisions of November 1953 and May 1955, 
respectively.  

The December 1968 report of hospitalization is new to the 
record in regard to the left knee issue.  However, it is not 
material.  The report relates solely to the veteran's 
treatment for the seminoma of the left testicle and provides 
no pertinent information regarding the veteran's left knee 
claim.

The statement from Dr. Sutherland and the January 1969 x-ray 
reports are also not pertinent to the left knee issue.  The 
same is true of the statement from the veteran's spouse.  The 
records and the statement do not pertain to, or address, the 
veteran's left knee claim.  Thus, this evidence is not 
material.

The February 1984 operative report and surgical tissue report 
are new to the record.  However, those items relate to the 
veteran's colon surgery and the excision of a lesion on the 
right ear.  The records contain no pertinent information and 
are not material to the veteran's claim.

Mr. J. M. served with the veteran in Korea.  His statement 
related to the veteran's complaints of groin pain in service.  

The March 2003 VA examination report consisted of an 
audiology evaluation for the veteran's claim for service 
connection for hearing loss and tinnitus.  No pertinent 
information is contained in the report.

The October 2003 treatment record from Quincy Family Foot 
Care does not address any complaints related to a left knee 
problem.  The VA treatment records are likewise negative for 
any report of complaints or treatment related to a left knee 
problem.  

The veteran's congressional representative submitted 
inquiries regarding the status of the veteran's claim and 
requested copies of SMRs and the November 1953 VA examination 
report.  While the correspondence is new to the record, the 
correspondence does not provide any additional facts or other 
form of evidence to support the veteran's claim.  

The veteran's statements, to include his letters to his 
congressional representative, do not provide any material 
evidence to his claim.  He does not mention any basis for 
establishing service connection.  In fact, upon review of the 
evidence it is not clear that the veteran was seeking to 
reopen his claim for a left knee disorder.  He submitted a 
duplicate copy of the November 1953 VA examination which also 
included a "check mark" over the words "left knee."  
Presumably the RO construed this to mean he wanted to reopen 
his claim.  In any event, the veteran does not address his 
alleged left knee disorder in any of his statements.

Upon review of all of the evidence received since the May 
1955 rating decision, the Board finds that the evidence does 
not relate to an unestablished fact and therefore does not 
raise the reasonable possibility of substantiating the 
veteran's claim for service connection for a left knee 
disorder.  The new evidence does not show treatment for 
either claimed condition at any time after service, and does 
not demonstrate the existence of a current condition.  
Therefore, it may not be said that it raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection.  The veteran's application to reopen his claim 
for service connection for a left knee disorder is 
consequently denied.

Claim to Reopen - Loss of Left Testis

As noted above, the veteran submitted a request to reopen his 
claim for service connection for the loss of the left testis 
in June 2004.  The evidence received since the March 1970 
Board decision consists of the operative report from Dr. 
Rapp, dated in February 1984, surgical tissue report, dated 
in February 1984, letters from the veteran's congressional 
representative, dated in 1999, statement from J. M., dated in 
July 2000, VA examination report, dated in March 2003, 
treatment record from Quincy Family Foot Care, dated in 
October 2003, VA treatment records for the period from 
January to July 2004, and statements from the veteran.  The 
veteran also submitted duplicate copies of the November 1953 
VA examination report, duplicate copies of several SMR 
entries, and a duplicate copy of the report from Dr. 
Sutherland.  

With the exceptions of the duplicate November 1953 VA 
examination report, SMR entries, and October 1969 report from 
Dr. Sutherland, all of the evidence is new to the record.  
None of the evidence is material.  The mentioned duplicate 
items were considered by the Board in its 1970 decision that 
denied service connection for residuals of removal of a 
seminoma of the left testicle, to include a left orchiectomy.

The operative report from Dr. Rapp, as noted above pertains 
to the veteran's colon surgery and the excision of a lesion 
on the right ear.  The surgical tissue report pertains to 
tissue removed during the colon surgery, more specifically 
subcutaneous fat.  The veteran believes the tissue report is 
material in that fat was noted to be present at the time of 
his November 1953 VA examination.  He said that reference was 
to his left testicle and it was wrongly called fat rather 
than swelling of the left testicle.  

The fat noted on the November 1953 report related to the 
veteran's overall physical build and not to a specific area.  
Even applying the guidance in Justus, supra, it is reasonable 
for the Board to take the tissue report at face value as 
pertaining to subcutaneous fat tissue removed from the 
veteran's colon and that it has nothing to do with the 
veteran's groin or scrotum, despite his contentions.  Thus, 
the tissue report is not material.

None of the remaining evidence mentions the veteran's left 
testis except by history.  He is noted to have had an 
orchiectomy by history in the VA treatment records as well as 
the treatment record from the Quincy Family Foot Care.  There 
is no mention of any association between the veteran's loss 
of his left testis and his military service.  

The veteran's statements, to include his correspondence to 
his congressional representative, are not material.  He 
maintains that his left testicle condition was present in 
1953 but was missed by the VA examiner.  The veteran is free 
to make this assertion.  However, his statements alone are 
not sufficient to warrant a reopening of his claim.

In his statement, Mr. J. M. said that the veteran would 
complain of some "hurting in the groin" when they worked 
together, especially if they were involved in lifting objects 
like sandbags.  This represents nothing more than the 
complaints of pain in the groin that were evaluated in 
service, particularly at the time of the 1952 surgical 
consult.  The evidence is new to the record but not material 
as it does not go to establish an unsubstantiated fact.  The 
veteran was noted to complain of pain in his groin during 
service and was evaluated for the complaint with negative 
results.

The veteran has said that he thought he had a rupture for 
years after service until he had his left testicle removed in 
1968.  That surgery relieved his pain.  He contends that this 
means that his left testis was the problem all along and 
should have been identified in service or at the time of the 
November 1953 VA examination.  The SMRs and 1953 VA 
examination report clearly rejected the idea of the veteran 
having a rupture.  There were no findings regarding any 
abnormality of the testes.  There is no objective medical 
evidence to provide any nexus between the veteran's 
complaints of groin pain in service and the subsequent 
orchiectomy and loss of the left testis.

Upon review of all of the evidence received since the March 
1970 Board decision, the Board finds that the evidence does 
not relate to an unestablished fact and therefore does not 
raise the reasonable possibility of substantiating the 
veteran's claim for service connection for residuals of loss 
of the left testis.  The new evidence does not demonstrate 
that the loss of the left testes in 1968 was related to 
service in any way.  Therefore, it may not be said that the 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for service connection.  The veteran's 
application to reopen his claim for service connection for 
loss of the left testis is denied.

II.  Service Connection

The veteran alleges that he suffered cold injuries to his 
feet during his service in Korea.  He claims that he now 
experiences numbness in his feet.  

The SMRs are negative for any complaints or treatment 
associated with cold injuries of the feet.  The veteran's 
July 1953 separation examination is negative for any 
complaints by the veteran or any abnormalities of the feet.  
The veteran did indicate that he had swollen and painful 
joints in Korea, although the joints were not specified.  The 
examiner commented that there were no sequelae.  There were 
no findings of any abnormalities of the feet at the time of 
the veteran's separation examination.  

The veteran did not raise any complaint regarding his feet at 
the time of his November 1953 VA examination.  He mentioned 
his left knee hurting in Korea but did not say anything about 
his feet or exposure to cold.

The records from Dr. Rapp and Dr. Sutherland contain no 
information regarding the veteran's feet.  The VA treatment 
records note that the veteran had a stroke in 1997 and 
experienced numbness on the left side of his body, to include 
some numbness in the toes.  There were no findings of any 
type of residual of a cold injury to the veteran's feet noted 
in the records.

The treatment report from Quincy Family Foot Care noted a 
complaint by the veteran of tingling in his feet.  The 
veteran was concerned that he was going to lose his toes.  
The veteran did not relate any exposure to cold in service or 
any foot complaints that he felt were related to service.  
The impression was peripheral vascular disease, neuropathy, 
and onychomycosis.  The examiner did not relate any of the 
impressions to the veteran's military service or to cold 
injury.

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed residuals of 
cold injury.  However, where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus to 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no competent evidence to show that 
the veteran has any foot disorder related to service on any 
basis.  Accordingly, the Board finds that the preponderance 
of the evidence is against his claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for reopening 
the veteran's claims or to grant service connection.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

III.  Veterans Claims Assistance Act of 2000

In deciding this case the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations.  
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information or evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen previously denied claims 
of service connection for a left knee disorder and loss of 
the left testis, as well as a new claim for service 
connection for residuals of cold injuries to his feet.

The veteran submitted his current claim in June 2004.  The RO 
wrote to the veteran in July 2004 and notified him of the 
evidence/information needed to substantiate his claims and 
establish service connection.  He was further informed that 
service connection for a left knee disorder and loss of the 
left testis had been previously denied and that he needed to 
submit new and material evidence to reopen his claim in 
regard to those issues.  The letter explained what would 
constitute new and material evidence.  He was told that he 
could submit any other information or evidence in support of 
his claim or identify the same and request the RO's 
assistance to obtain the information/evidence.  He was 
further informed as to what VA was required to do in 
obtaining evidence on his behalf.  

The veteran's claims were denied in October 2004.  The RO 
notified the veteran of the denial that same month.  The 
notice letter again advised the veteran that the previous 
denial of his testis and knee claims was confirmed and that 
service connection for the claimed residuals of a cold injury 
of the feet was denied.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to reopen his claim and to establish service 
connection.  The veteran was specifically told what was 
required of him and what VA would do.  Consequently, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that the 
veteran submitted private medical records as well as 
duplicate copies of a VA examination report from 1953.  He 
has also submitted VA treatment records.  He did not identify 
any other relevant outstanding records that could be obtained 
on his behalf.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for cold injury residuals, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but 1) contains competent evidence of diagnosed disability or 
symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, the veteran claims to 
have experienced cold injury, but there is no indication, 
except by way of unsupported allegation that he did.  In 
other words, the record does not establish an event or injury 
in service.  Consequently, given the standard of the 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004). 


ORDER

The application to reopen a claim of service connection for a 
left knee disorder is denied.

The application to reopen a claim of service connection for 
loss of the left testis is denied.

Entitlement to service connection for residuals of cold 
injury of the feet is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


